251 So. 2d 887 (1971)
DAIRYLAND INSURANCE COMPANY, Petitioner,
v.
Ruby McKENZIE et al., Respondents.
No. P-269.
District Court of Appeal of Florida, First District.
September 2, 1971.
*888 Truett & Watkins, Tallahassee, for petitioner.
M. Howard Williams, Tallahassee, for respondents.
WIGGINTON, Judge.
Petitioner seeks review by common law certiorari of an interlocutory order rendered in a law action in which respondent McKenzie seeks a judgment for damages resulting from the alleged negligent operation of a motor vehicle by respondent Mary L. Willis. The order challenged by this proceeding found that petitioner, Dairyland Insurance Company, a named defendant in the suit, was legally bound to afford coverage to its insureds, Mary L. and Carlton O'Neal Willis, under the provisions of the nonowners automobile liability insurance policy issued by it to the Willises prior to the accident.
It is an established principle of law in this jurisdiction that common law certiorari is not a permissible vehicle for seeking review of an interlocutory order rendered in a law action unless it is clearly established that (1) the ruling, if erroneous, constitutes a departure from the essential requirements of law; and (2) it will cause material injury to the petitioner throughout the remainder of the proceedings; and (3) the injury is one for which there will be no adequate remedy by appeal after final judgment.[1]
From the record before us it appears that no judgment has yet been rendered against either petitioner or its insureds, the Willises. Until such event occurs, no injury will be suffered by petitioner. If such contingency does eventuate, petitioner will then have an adequate and complete remedy by appeal for correcting the trial court's erroneous ruling if such ruling constitutes a departure from the essential requirements of law as contended. For the foregoing reasons, certiorari is denied.
CARROLL, DONALD K., Acting C.J., and RAWLS, J., concur.
NOTES
[1]  Pullman Company v. Fleishel (Fla.App. 1958), 101 So. 2d 188.